DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, and 17 have been amended. Currently claims 1-20 are pending and have been examined.
Response to Arguments
Applicant’s arguments, see Pages 3-6 of remarks, filed 26 August 2021, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since the dependent claims depend either directly or indirectly from applicant’s amended independent claims 1, 9, and 17, they inherit the same rejection as shown above.
Applicant’s arguments, see Pages 2 and 3 of remarks, filed 26 August 2021, with respect to the rejection of claims 1-20 under 35 USC § 101 have been fully considered but are not persuasive because 
Applicant argues on Page 2 of remarks that the claims do not purport to cover the mathematical concepts of function discretization, curve smoothing, or forecasting themselves, but rather leverages these tools in a specific way to achieve a specific end: namely, for changing control conditions of a process (e.g., changing a feed flowrate, a temperature, a pressure, etc.), and the general concept and use of function discretization, curve smoothing, and forecasting remain outside the scope of the claims, and that the Office Action appears to broaden the claims beyond their actual scope to render them abstract. Examiner respectfully disagrees. In Step 2A, prong 1 of the 101 analysis, the limitations the limitations of to perform discretization modeling of a continuous probability distribution to yield a prediction of a future probability distribution for a state variable of a process without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable, wherein sensor observations of the state variable comprise a stochastic process; to impose a smoothness condition on the prediction of the future probability distribution; to perform a multi-step forecast of the prediction of the future probability distribution to create a predicted probability density function for a forecast horizon; using the predicted probability density function for the forecast horizon as an input to a process control system; and modify the process during a control phase using the process control system, wherein the process control system modifies the process based on the input of the predicted probability density function for the forecast horizon, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
Applicant further disagrees on Page 3 of remarks that the present claims are not integrated into a practical application. Examiner respectfully disagrees because the claim limitations as recited are 

Examiner’s Comments
Claims 17-20 have no signal per se issue because specification paragraph [0084] states that a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of to perform discretization modeling of a continuous probability distribution to yield a prediction of a future probability distribution for a state variable of a process without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable, wherein sensor observations of the state variable comprise a stochastic process; to impose a smoothness condition on the prediction of the future probability distribution; to perform a multi-step forecast of the prediction of the future probability distribution to create a predicted probability density function for a forecast horizon; using the predicted probability density function for the forecast horizon as an input to a process control system; and modify the process during a control phase using the process control system, 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a computer-implemented method comprising: using a processor, and a manufacturing process are  considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a method using a processor and a manufacturing process is modified) that it represents no more than mere instructions to apply the judicial exception on a computer. There are no details of how the manufacturing process is modified. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a processor, and simply reciting that a manufacturing process is modified are at best the equivalent of merely adding the words “apply it” to the judicial exception. As explained in MPEP 2106.05(f), a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 2, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function further 
In the next step (Step 2A, prong 2) of the analysis, the limitation, using a processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 3, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function is defined by a formula, under the broadest reasonable interpretation, involves a mathematical formula. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.

In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 4, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein imposing a smoothness condition on the prediction of the future probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 5, in the step (Step 2A, prong 2) of the analysis, the limitation of wherein the artificial neural network is initially trained, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 6, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein the artificial neural network is trained by minimizing regularized cross-entropy loss, under the broadest reasonable interpretation, recites a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 7, in the step (Step 2A, prong 1) of the analysis, the limitation of further comprising prediction of the future probability distribution, under the broadest reasonable 
In the next step (Step 2A, prong 2) of the analysis, the limitation of using a recurrent neural network for, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the recurrent neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 8, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein performing a multi-step forecast of the prediction of the future probability distribution to create a predicted probability density function uses a Monte Carlo method, under the broadest reasonable interpretation, recites a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 

Regarding claim 9, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (machine or manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of perform discretization modeling of a continuous probability distribution to yield a prediction of a future probability distribution for a state variable of a process without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable, wherein sensor observations of the state variable comprise a stochastic process; impose a smoothness condition on the predicted future probability distribution; perform a multi-step forecast of the predicted future probability distribution to create a predicted probability density function; use the predicted probability density function as an input to a process control system; and modify the process during a control phase using the process control system, wherein the process control system modifies the process based on the input of the predicted probability density function, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitations, a memory; a processor coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to, and a manufacturing process are considered to be additional elements and they do not integrate the abstract idea into a practical application 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the system using a memory and a processor, and simply reciting that a manufacturing process is modified are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 10, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function further comprises to receive a series of target variables (y), auxiliary observations (x), and control sequences (u), under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 

Regarding claim 11, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function is defined by a formula, under the broadest reasonable interpretation, recites a mathematical formula. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 12, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein imposing a smoothness condition on the predicted probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 

In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 13, in the step (Step 2A, prong 2) of the analysis, the limitation of wherein the artificial neural network is initially trained, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the artificial neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 14, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein the artificial neural network is trained by minimizing regularized cross-entropy loss, under the broadest reasonable interpretation, involves a mathematical calculations. So, the 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 15, in the step (Step 2A, prong 1) of the analysis, the limitation of further comprising prediction of the future probability distribution, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation of a recurrent neural network for, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the recurrent neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract 
Regarding claim 16, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein performing a multi-step forecast of the probability distribution to create a predicted probability density function uses a Monte Carlo method to perform the multi-step forecast, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 17, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a computer program product (machine or manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of discretization modeling, of a continuous probability distribution to yield a prediction of a future probability distribution for a state variable of a process without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable, wherein sensor observations of the state variable comprise a stochastic process; 
In the next step (Step 2A, prong 2) of the analysis, the limitations, a computer program product for controlling a process comprising a computer readable storage medium having program instructions embodied therewith, the program P201804175US01Page 26 of 28instructions executable by a computer, to cause the computer to perform a method comprising, and by the processor, and manufacturing process, are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a computer program product for controlling a process comprising a computer readable storage medium having program instructions executable by a computer, to cause the computer to perform a method using a processor and reciting a manufacturing process) that it represents no more than mere instructions to apply the judicial exception on a computer. There are no details of how the manufacturing process is modified. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, 
Regarding claim 18, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function further comprises receiving, by the processor, a series of target variables (y), auxiliary observations (x), and control sequences (u), under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, by the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that the method is being performed using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method being performed using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
claim 19, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function is defined by a formula, under the broadest reasonable interpretation, recites a mathematical formula. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 20, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein imposing a smoothness condition on the prediction of the future probability distribution comprises using, an artificial neural network with softmax function and a regularized cross-entropy loss, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, by the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that the method is being performed using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method being performed using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al (US 10061300 B1) in view of Toyama (US 6502082 B1) and Le et al (Discretized Continuous Speech Emotion Recognition with Multi-Task Deep Recurrent Neural Network, 2017). 

Regarding claim 1
Coffman teaches: A computer-implemented method comprising: using a processor to perform discretization modeling of a continuous probability distribution to yield a prediction of a future probability distribution for a state variable of a manufacturing process ([27] From these various memory units, processor 207 can retrieve instructions to execute and/or data to perform processes for discretization, manufacturability analysis, optimization and predictions associated with manufacturing process.[19] Such a Predictive System for Manufacture Processes (hereinafter PSMP) server 109 can provide predictions or estimations in near real-time regarding manufacturing processes. [99] The implementations described below are discussed in the context of log normal distributions. Note: log normal distributions correspond to continuous probability distribution);
using the processor... on the prediction of the future probability distribution ([27] From these various memory units, processor 207 can retrieve instructions to execute and/or data to perform processes for discretization, manufacturability analysis, optimization and predictions associated with manufacturing process); 
using the processor to perform a multi-step forecast of the prediction of the future probability distribution to create a predicted probability density function for a forecast horizon ([98]  In some instances, machine learning models selected to build the predictive engine at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data. Note: Subsequent iteration corresponds to multi-step);
using the predicted probability density function for the forecast horizon as an input to a process control system ([38] Predictive engine 215 includes a set of trained machine-learning models and other suitable computation models to infer axioms regarding a physical object represented in a digital model and likelihood or probabilities associated with entities of a supply chain predicted for a manufacturing process request. [102] The requestor entity identifier, one or more of the data values included in inputs 106 and 701, and/or a quoted value for MPR 106 are input into regression machine learning model 703 to produce a set of parameters to define a probability distribution function that describes probabilities that a manufacturing process will be authorized by the requestor entity. In some implementations, the set of parameters is sent to multi-objective optimizer 217. Note: Multi-objective optimizer corresponds to the process control system. Also see Fig. 7);
and modifying the manufacturing process during a control phase using the process control system, wherein the process control system modifies the manufacturing process based on the input of the predicted probability density function for the forecast horizon ([102] The requestor entity identifier, one or more of the data values included in inputs 106 and 701, and/or a quoted value for MPR 106 are input into regression machine learning model 703 to produce a set of parameters to define a probability distribution function that describes probabilities that a manufacturing process will be authorized by the requestor entity. In some implementations, the set of parameters is sent to multi-objective optimizer 217 such that a set of axioms and/or attributes associated with the requested manufacturing process can be optimized according to one or more competing objectives and/or conditions. Note: manufacturing process can be optimized corresponds to modifying the manufacturing process).
However, Coffman does not explicitly disclose: without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable, wherein sensor observations of the state variable comprise a stochastic process; to impose a smoothness condition.
Toyama teaches, in an analogous system: without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable ([Column 7, Paragraph 3] For each sensor modality 214, nodes 212, 218 and 220 are variables that are instantiated by the sensor modality 214 and nodes 210 and 216 represent inferred values. In particular, node 210 is a target ground truth node that represents an unknown state of the target object) wherein sensor observations of the state variable comprise a stochastic process ([Column 7, Paragraph 4] From a Bayesian perspective, the ground-truth state influences or causes an output from the sensor modality 214 (it should be noted that the use of term "causes" comprises both deterministic and stochastic components)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Coffman to incorporate the teachings of Toyama to use unknown ground truth and sensor observations comprising stochastic process. One would have been motivated to do this modification because doing so would give the benefit of building probabilistic submodels to dynamically diagnose reliability as taught by Toyama [Column 7, Paragraph 5]. 
Le teaches, in an analogous system: to impose a smoothness condition ([Page 1111, section 5, Column 2, Paragraph 3] a smoothing effect on the time series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman and Toyama to incorporate the teachings of Le to use a smoothness condition. One would have been motivated to do this modification because doing so would give the benefit of having the advantage of being completely data-driven as taught by Le [Page 1111, section 5, Column 2, Paragraph 3].

	Regarding claim 2
Coffman teaches: The computer-implemented method of claim 1, wherein discretization modeling of a continuous probability distribution function further comprises using a processor ([27] From these various memory units, processor 207 can retrieve instructions to execute and/or data to perform processes for discretization, manufacturability analysis, optimization and predictions associated with manufacturing process. [148] where p.sub.i is the proportion of observations or samples with a target variable (e.g., SID) and m is the number of different values taken by the target variable. [151] Additionally, certain of the steps may be performed concurrently in a parallel process when possible, as well as performed sequentially as described above. [99] The implementations described below are discussed in the context of log normal distributions. Note: log normal distributions correspond to continuous probability distribution).


Regarding claim 4
The system Coffman, Toyama, and Le teaches: The computer-implemented method of claim 1 (as shown above).
However, Coffman does not explicitly disclose: wherein imposing a smoothness condition on the prediction of the future probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss.
Le teaches, in an analogous system: wherein imposing a smoothness condition on the prediction of the future probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss ([Page 1111, section 5] In both cases, emotion decoding has a smoothing effect on the time series. [Page 1108, section 1, column 2] We train a multi-task deep bidirectional long short-term memory (BLSTM) recurrent neural network (RNN) with cost-sensitive Cross Entropy (CE) loss to jointly predict label sequences at different resolutions. [Page 1109, section 2.3] For classification tasks, softmax normalization is applied to the output vector. [Page 1108, section 1] The objective of the challenge was to make temporal predictions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman and Toyama to incorporate the teachings of Le to use a smoothness condition on the predicted probability distribution comprising using an artificial neural network with softmax function and a regularized cross-entropy loss. One would have been motivated to do this modification because doing so would give the benefit of jointly predict label sequences at different resolutions as taught by Le [Page 1108, Section 1, Column 2].


Regarding claim 5
Coffman teaches: The computer-implemented method of claim 4, wherein the artificial neural network is initially trained ([114]  In some implementations, the artificial neural network can be trained).

Regarding claim 6
Coffman teaches: The computer-implemented method of claim 5, wherein the artificial neural network is trained ([114]  In some implementations, the artificial neural network can be trained).
However, Coffman does not explicitly disclose: by minimizing regularized cross-entropy loss.
(We train the network to minimize the total cost-sensitive CE (CCE) loss [Page 1110, section 4.2]. Note: CE is the acronym for Cross Entropy  [Page 1108, section 1, column 2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman and Toyama to incorporate the teachings of Le to use a minimizing regularized cross-entropy loss. One would have been motivated to do this modification because doing so would give the benefit of jointly predict label sequences at different resolutions as taught by Le [Page 1108, Section 1, Column 2].

Regarding claim 7
Coffman teaches: The computer-implemented method of claim 1, further comprising using a recurrent neural network for prediction of the future probability distribution ([100] In some implementations, regression machine learning models 703 and 705 can include, for example, one or more deep learning models, one or more machine learning clustering models, one or more instance-based machine learning models, one or more kernel-based machine learning models, and/or any combination thereof. Examples of such deep learning models include deep Boltzmann machines. [102] The requestor entity identifier, one or more of the data values included in inputs 106 and 701, and/or a quoted value for MPR 106 are input into regression machine learning model 703 to produce a set of parameters to define a probability distribution function that describes probabilities that a manufacturing process will be authorized by the requestor entity. Note: Boltzmann machine corresponds to a recurrent neural network).

Regarding claim 9
Coffman teaches: A system comprising: a memory;  a processor coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to ([13] At least one embodiment described herein includes an apparatus with a processor, and a memory storing instructions which, when executed by the processor, causes the processor to) perform discretization modeling to yield a prediction of a future probability distribution for a state variable of a manufacturing process ([27] From these various memory units, processor 207 can retrieve instructions to execute and/or data to perform processes for discretization, manufacturability analysis, optimization and predictions associated with manufacturing process.[19] Such a Predictive System for Manufacture Processes (hereinafter PSMP) server 109 can provide predictions or estimations in near real-time regarding manufacturing processes. [99] The implementations described below are discussed in the context of log normal distributions. Note: log normal distributions correspond to continuous probability distribution);
…on the predicted future probability distribution ([27] From these various memory units, processor 207 can retrieve instructions to execute and/or data to perform processes for discretization, manufacturability analysis, optimization and predictions associated with manufacturing process); 
perform a multi-step forecast of the predicted future probability distribution to create a predicted probability density function ([98]  In some instances, machine learning models selected to build the predictive engine at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data. Note: Subsequent iteration corresponds to multi-step);
use the predicted probability density function as an input to a process control system ([38] Predictive engine 215 includes a set of trained machine-learning models and other suitable computation models to infer axioms regarding a physical object represented in a digital model and likelihood or probabilities associated with entities of a supply chain predicted for a manufacturing process request. [102] The requestor entity identifier, one or more of the data values included in inputs 106 and 701, and/or a quoted value for MPR 106 are input into regression machine learning model 703 to produce a set of parameters to define a probability distribution function that describes probabilities that a manufacturing process will be authorized by the requestor entity. In some implementations, the set of parameters is sent to multi-objective optimizer 217. Note: Multi-objective optimizer corresponds to the process control system. Also see Fig. 7);
and modifying the manufacturing process during a control phase using the process control system, wherein the process control system modifies the manufacturing process based on the input of the predicted probability density function ([102] The requestor entity identifier, one or more of the data values included in inputs 106 and 701, and/or a quoted value for MPR 106 are input into regression machine learning model 703 to produce a set of parameters to define a probability distribution function that describes probabilities that a manufacturing process will be authorized by the requestor entity. In some implementations, the set of parameters is sent to multi-objective optimizer 217 such that a set of axioms and/or attributes associated with the requested manufacturing process can be optimized according to one or more competing objectives and/or conditions. Note: manufacturing process can be optimized corresponds to modifying the manufacturing process).
However, Coffman does not explicitly disclose: without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable, wherein sensor observations of the state variable comprise a stochastic process; impose a smoothness condition.
Toyama teaches, in an analogous system: without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable ([Column 7, Paragraph 3] For each sensor modality 214, nodes 212, 218 and 220 are variables that are instantiated by the sensor modality 214 and nodes 210 and 216 represent inferred values. In particular, node 210 is a target ground truth node that represents an unknown state of the target object) wherein sensor observations of the state variable comprise a stochastic process ([Column 7, Paragraph 4] From a Bayesian perspective, the ground-truth state influences or causes an output from the sensor modality 214 (it should be noted that the use of term "causes" comprises both deterministic and stochastic components)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Coffman to incorporate the teachings of Toyama to use unknown ground truth and sensor observations comprising stochastic process. One would have been motivated to do this modification because doing so would give the benefit of building probabilistic submodels to dynamically diagnose reliability as taught by Toyama [Column 7, Paragraph 5]. 

([Page 1111, section 5, Column 2, Paragraph 3] a smoothing effect on the time series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman and Toyama to incorporate the teachings of Le to use a smoothness condition. One would have been motivated to do this modification because doing so would give the benefit of having the advantage of being completely data-driven as taught by Le [Page 1111, section 5, Column 2, Paragraph 3].

	Regarding claim 10
Coffman teaches: The system of claim 9, wherein discretization modeling of a continuous probability distribution function further comprises receiving a series of target variables (y), auxiliary observations (x), and control sequences (u) ([27] From these various memory units, processor 207 can retrieve instructions to execute and/or data to perform processes for discretization, manufacturability analysis, optimization and predictions associated with manufacturing process. [148] where p.sub.i is the proportion of observations or samples with a target variable (e.g., SID) and m is the number of different values taken by the target variable. [151] Additionally, certain of the steps may be performed concurrently in a parallel process when possible, as well as performed sequentially as described above. [99] The implementations described below are discussed in the context of log normal distributions. Note: log normal distributions correspond to continuous probability distribution).



Regarding claim 12
The system Coffman, Toyama, and Le teaches: The system of claim 9 (as shown above).
However, Coffman does not explicitly disclose: wherein imposing a smoothness condition on the predicted future probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss.
Le teaches, in an analogous system: wherein imposing a smoothness condition on the predicted probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss ([Page 1111, section 5] In both cases, emotion decoding has a smoothing effect on the time series. [Page 1108, section 1, column 2] We train a multi-task deep bidirectional long short-term memory (BLSTM) recurrent neural network (RNN) with cost-sensitive Cross Entropy (CE) loss to jointly predict label sequences at different resolutions. [Page 1109, section 2.3] For classification tasks, softmax normalization is applied to the output vector. [Page 1108, section 1] The objective of the challenge was to make temporal predictions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman and Toyama to incorporate the teachings of Le to use a smoothness condition on the predicted probability distribution comprising using an artificial neural network with softmax function and a regularized cross-entropy loss. One would have been motivated to do this modification because doing so would give the benefit of jointly predict label sequences at different resolutions as taught by Le [Page 1108, Section 1, Column 2].



Regarding claim 13
Coffman teaches: The system of claim 12, wherein the artificial neural network is initially trained ([114] In some implementations, the artificial neural network can be trained).

Regarding claim 14
Coffman teaches: The system of claim 13, wherein the artificial neural network is trained ([114] In some implementations, the artificial neural network can be trained).
However, Coffman does not explicitly disclose: by minimizing regularized cross-entropy loss.
Le teaches, in an analogous system: by minimizing regularized cross-entropy loss (We train the network to minimize the total cost-sensitive CE (CCE) loss [Page 1110, section 4.2]. Note: CE is the acronym for Cross Entropy [Page 1108, section 1, column 2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman and Toyama to incorporate the teachings of Le to use a minimizing regularized cross-entropy loss. One would have been motivated to do this modification because doing so would give the benefit of jointly predict label sequences at different resolutions as taught by Le [Page 1108, Section 1, Column 2].

Regarding claim 15
Coffman teaches: The system of claim 9, further comprising a recurrent neural network for prediction of the future probability distribution ([100] In some implementations, regression machine learning models 703 and 705 can include, for example, one or more deep learning models, one or more machine learning clustering models, one or more instance-based machine learning models, one or more kernel-based machine learning models, and/or any combination thereof. Examples of such deep learning models include deep Boltzmann machines. [102] The requestor entity identifier, one or more of the data values included in inputs 106 and 701, and/or a quoted value for MPR 106 are input into regression machine learning model 703 to produce a set of parameters to define a probability distribution function that describes probabilities that a manufacturing process will be authorized by the requestor entity. Note: Boltzmann machine corresponds to a recurrent neural network).

Regarding claim 17
Coffman teaches: A computer program product for controlling a process comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: ([153] Some embodiments described herein relate to devices with a non-transitory computer-readable medium (also can be referred to as a non-transitory processor-readable medium or memory) having instructions or computer code thereon for performing various computer-implemented operations):
discretization modeling, by a processor, of a continuous probability distribution to yield a prediction of a future probability distribution for a state variable of a manufacturing process ([27] From these various memory units, processor 207 can retrieve instructions to execute and/or data to perform processes for discretization, manufacturability analysis, optimization and predictions associated with manufacturing process.[19] Such a Predictive System for Manufacture Processes (hereinafter PSMP) server 109 can provide predictions or estimations in near real-time regarding manufacturing processes. [99] The implementations described below are discussed in the context of log normal distributions. Note: log normal distributions correspond to continuous probability distribution)
imposing,  by  the processor, ... on the predicted future probability distribution ([27] From these various memory units, processor 207 can retrieve instructions to execute and/or data to perform processes for discretization, manufacturability analysis, optimization and predictions associated with manufacturing process); 
performing, by the processor, a multi-step forecast of the predicted future probability distribution to create a predicted probability density function ([98]  In some instances, machine learning models selected to build the predictive engine at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data. Note: Subsequent iteration corresponds to multi-step);
using, by the processor, the predicted probability density function as an input to a process control system ([38] Predictive engine 215 includes a set of trained machine-learning models and other suitable computation models to infer axioms regarding a physical object represented in a digital model and likelihood or probabilities associated with entities of a supply chain predicted for a manufacturing process request. [102] The requestor entity identifier, one or more of the data values included in inputs 106 and 701, and/or a quoted value for MPR 106 are input into regression machine learning model 703 to produce a set of parameters to define a probability distribution function that describes probabilities that a manufacturing process will be authorized by the requestor entity. In some implementations, the set of parameters is sent to multi-objective optimizer 217. Note: Multi-objective optimizer corresponds to the process control system. Also see Fig. 7);
and modifying the manufacturing process during a control phase using the process control system, wherein the process control system modifies the manufacturing process based on the input of the predicted probability density function ([102] The requestor entity identifier, one or more of the data values included in inputs 106 and 701, and/or a quoted value for MPR 106 are input into regression machine learning model 703 to produce a set of parameters to define a probability distribution function that describes probabilities that a manufacturing process will be authorized by the requestor entity. In some implementations, the set of parameters is sent to multi-objective optimizer 217 such that a set of axioms and/or attributes associated with the requested manufacturing process can be optimized according to one or more competing objectives and/or conditions. Note: manufacturing process can be optimized corresponds to modifying the manufacturing process).
However, Coffman does not explicitly disclose: without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable, wherein sensor observations of the state variable comprise a stochastic process; a smoothness condition.
Toyama teaches, in an analogous system: without making any assumptions on an underlying probability distribution of the state variable, wherein a ground truth of the state variable is not observable ([Column 7, Paragraph 3] For each sensor modality 214, nodes 212, 218 and 220 are variables that are instantiated by the sensor modality 214 and nodes 210 and 216 represent inferred values. In particular, node 210 is a target ground truth node that represents an unknown state of the target object) wherein sensor observations of the state ([Column 7, Paragraph 4] From a Bayesian perspective, the ground-truth state influences or causes an output from the sensor modality 214 (it should be noted that the use of term "causes" comprises both deterministic and stochastic components)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Coffman to incorporate the teachings of Toyama to use unknown ground truth and sensor observations comprising stochastic process. One would have been motivated to do this modification because doing so would give the benefit of building probabilistic submodels to dynamically diagnose reliability as taught by Toyama [Column 7, Paragraph 5]. 
Le teaches, in an analogous system: a smoothness condition ([Page 1111, section 5, Column 2, Paragraph 3] a smoothing effect on the time series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman and Toyama to incorporate the teachings of Le to use a smoothness condition. One would have been motivated to do this modification because doing so would give the benefit of having the advantage of being completely data-driven as taught by Le [Page 1111, section 5, Column 2, Paragraph 3].

	Regarding claim 18
Coffman teaches: The computer program product of claim 17, wherein discretization modeling of a continuous probability distribution function further comprises receiving, by the processor, a series of target variables (y), auxiliary observations (x), and control sequences (u) ([27] From these various memory units, processor 207 can retrieve instructions to execute and/or data to perform processes for discretization, manufacturability analysis, optimization and predictions associated with manufacturing process. [148] where p.sub.i is the proportion of observations or samples with a target variable (e.g., SID) and m is the number of different values taken by the target variable. [151] Additionally, certain of the steps may be performed concurrently in a parallel process when possible, as well as performed sequentially as described above. [99] The implementations described below are discussed in the context of log normal distributions. Note: log normal distributions correspond to continuous probability distribution).

Regarding claim 20
The system Coffman, Toyama, and Le teaches: The computer program product of claim 17 (as shown above).
However, Coffman does not explicitly disclose: wherein imposing a smoothness condition on the prediction of the future probability distribution comprises using, by the processor, an artificial neural network with softmax function and a regularized cross-entropy loss.
Le teaches, in an analogous system: wherein imposing a smoothness condition on the prediction of the future probability distribution comprises using, by the processor, an artificial neural network with softmax function and a regularized cross-entropy loss ([Page 1111, section 5] In both cases, emotion decoding has a smoothing effect on the time series. [Page 1108, section 1, column 2] We train a multi-task deep bidirectional long short-term memory (BLSTM) recurrent neural network (RNN) with cost-sensitive Cross Entropy (CE) loss to jointly predict label sequences at different resolutions. [Page 1109, section 2.3] For classification tasks, softmax normalization is applied to the output vector. [Page 1108, section 1] The objective of the challenge was to make temporal predictions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman and Toyama to incorporate the teachings of Le to use a smoothness condition on the predicted probability distribution comprising using an artificial neural network with softmax function and a regularized cross-entropy loss. One would have been motivated to do this modification because doing so would give the benefit of jointly predict label sequences at different resolutions as taught by Le [Page 1108, Section 1, Column 2].

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable, over Coffman et al (US 10061300 B1) in view of Toyama (Clustering of time series data—a survey, 2005) and Le et al (Discretized Continuous Speech Emotion Recognition with Multi-Task Deep Recurrent Neural Network, 2017) as applied to claims 1, 9, and 17 above and further in view of Phillips (Joint Probability and Independence for Continuous RVs, 2014).
Regarding claim 3
The system Coffman, Toyama, and Le teaches: The computer-implemented method of claim 2, wherein discretization modeling of (As shown above).
However, the system Coffman, Toyama, and Le do not explicitly disclose: a continuous probability distribution function is defined by a formula.
Phillips teaches, in an analogous system: a continuous probability distribution function is defined by a formula (The last but one equation on Page 2 corresponds to the formula).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman, Toyama, 

Regarding claim 11
The system Coffman, Toyama, and Le teaches: The system of claim 10, wherein discretization modeling of (As shown above).
However, the system Coffman, Toyama, and Le do not explicitly disclose: a continuous probability distribution function is defined by a formula.
Phillips teaches, in an analogous system: a continuous probability distribution function is defined by a formula (The last but one equation on Page 2 corresponds to the formula).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman, Toyama, and Le to incorporate the teachings of Phillips to use the equation. One would have been motivated to do this modification because doing so would give the benefit of finding conditional probabilities by integrating over an interval as taught by Phillips paragraph [Page 2, section conditional probability].

Regarding claim 19
The system Coffman, Toyama, and Le teaches: The computer program product of claim 18, wherein discretization modeling of (As shown above).
However, the system Coffman, Toyama, and Le do not explicitly disclose: a continuous probability distribution function is defined by a formula.
(The last but one equation on Page 2 corresponds to the formula).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman, Toyama, and Le to incorporate the teachings of Phillips to use the equation. One would have been motivated to do this modification because doing so would give the benefit of finding conditional probabilities by integrating over an interval as taught by Phillips paragraph [Page 2, section conditional probability].

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable, over Coffman et al (US 10061300 B1) in view of Toyama (Clustering of time series data—a survey, 2005), and Le et al (Discretized Continuous Speech Emotion Recognition with Multi-Task Deep Recurrent Neural Network, 2017) as applied to claims 1, 9, and 17 above and further in view of Meek et al (US 7660705 B1).
Regarding claim 8
The system Coffman, Toyama, and Le teaches: The computer-implemented method of claim 1 (As shown above).
Coffman further teaches: wherein performing a multi-step forecast of the prediction of the future probability distribution to create a predicted probability density function …([98]  In some instances, machine learning models selected to build the predictive engine at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data. Note: Subsequent iteration corresponds to multi-step).
However, the system Coffman, Toyama, and Le do not explicitly disclose: uses a Monte Carlo method.
Meek teaches, in an analogous system: uses a Monte Carlo method (For example, if the desired multi-step forecast is at three time steps in the future, two intermediate forecasts will be made prior to performing the desired multi-step forecast. At 970, an appropriate leaf is located and evaluated at 980, similar to the evaluation at 940, to provide a prediction value at a time step that precedes the time associated with the desired forecast. A plurality of evaluations can be employed by a computationally efficient Monte Carlo approach [Column 26, lines 40-48]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman, Toyama, and Le to incorporate the teachings of Meek to use Monte Carlo. One would have been motivated to do this modification because doing so would give the benefit of employing a plurality of evaluations by a computationally efficient approach as taught by Meek paragraph [Column 26, paragraph 3].


Regarding claim 16
The system Coffman, Toyama, and Le teaches: The system of claim 9 (As shown above).
Coffman further teaches: wherein performing a multi-step forecast of the predicted future probability distribution to create a predicted probability density function … to perform the multi-step forecast ([98]  In some instances, machine learning models selected to build the predictive engine at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data. Note: Subsequent iteration corresponds to multi-step).
However, the system Coffman, Toyama, and Le do not explicitly disclose: uses a Monte Carlo method.
Meek teaches, in an analogous system: uses a Monte Carlo method (For example, if the desired multi-step forecast is at three time steps in the future, two intermediate forecasts will be made prior to performing the desired multi-step forecast. At 970, an appropriate leaf is located and evaluated at 980, similar to the evaluation at 940, to provide a prediction value at a time step that precedes the time associated with the desired forecast. A plurality of evaluations can be employed by a computationally efficient Monte Carlo approach [Column 26, lines 40-48]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Coffman, Toyama, and Le to incorporate the teachings of Meek to use Monte Carlo. One would have been motivated to do this modification because doing so would give the benefit of employing a plurality of evaluations by a computationally efficient approach as taught by Meek paragraph [Column 26, paragraph 3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yosten et al (WO 03/058532 A1) discloses COMMUNICATION BETWEEN MACHINES AND FEED-FORWARD CONTROL IN EVENT-BASED PRODUCT MANUFACTURING.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128